UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April 2015 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative April 28, 2015 (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2-MONTH PERIOD ENDED IN THIS DATE (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2-MONTH PERIOD ENDED IN THIS DATE CONTENTS Condensed Interim Consolidated Statement of Financial Position Condensed Interim Consolidated Income Statement Condensed Interim Consolidated Statement of Comprehensive Income Condensed Interim Consolidated Statement of Shareholders’ Equity Condensed Interim Consolidated Statement of Cash Flows Notes to the Condensed Interim Consolidated Financial Statements S/.New Peruvian Sol US$United States dollar (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION ASSETS LIABILITIES AND EQUITY As of March 31, As of March 31, Note Note Current assets Current liabilities Cash and cash equivalents Borrowings 12 Financial asset at fair value through profit or loss Bonds 13 - Trade accounts receivables Trade accounts payable Unbilled work in progress Accounts payable to related parties Accounts receivable from related parties 9 Current income tax Other accounts receivable Other accounts payable Inventories Provisions 14 Prepaid expenses Total current liabilities Non-current assets classified as held for sale Total current assets Non-current liabilities Borrowings 12 Non-current assets Long-term bonds - Long-term trade accounts receivable Long-term trade accounts payable Long-term unbilled work in progress Other long-term accounts payable Prepaid expenses Provisions 14 Other long-term accounts receivable Derivative financial instruments Available-for-sale financial assets 8 Deferred income tax liability Investments in associates and joint ventures 10 Total non-current liabilities Investment property Total liabilities Property, plant and equipment 11 Intangible assets 11 Equity Deferred income tax asset Capital 15 Total non-current assets Legal reserve Optional reserve - Share Premium Other reserves ) ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity Total assets Total liabilities and equity The accompanying notes on pages 8 to 24 are an integral part of the consolidated financial statements. - 2 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED INCOME STATEMENT For the period of three months ended March 31, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) Cost of services provided ) ) Cost of real estate and goods sold ) ) 16 ) ) Gross profit Administrative expenses 16 ) ) Other income and expenses ) Operating profit Financial expenses ) ) Financial income Share of the profit or loss in associates and joint ventures under the equity method of accounting Profit before income tax Income tax 17 ) ) Profit for the year Profit attributable to: Owners of the Company Non-controlling interest Earnings per share from continuing operations attributable to owners of the Company during the year The accompanying notes on pages 8 to 24 are an integral part of the consolidated financial statements. - 3 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the period of three months ended March 31, Note Profit for the year Other comprehensive income: Items that will not be reclassified to profit or loss Remeasurement of actuarial gains and losses, net of tax ) ) Items that may be subsequentlyreclassified to profit or loss Cash flow hedge, net of tax ) Foreign currency translation adjustment, net of tax ) ) Change in value of available-for-sale financial assets, net of tax 9 - Exchange difference from net investment in a foreign operation, net of tax - ) ) Other comprenhensive income for the year, net of tax ) ) Total comprehensive income for the year Comprehensive income attributable to: Owners ofthe Company Non-controlling interest The accompanying notes on pages 8 to 24 are an integral part of the consolidated financial statements. - 4 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Attributable to the controlling interests of the Company Number Premium Other Non- of shares Legal Optional for issuance reserves Retained controlling In thousands Capital reserve reserve of shares earnings Total interest Total In thousands Balances as of January 1, 2014 - Profit for the year - Cash flow hedge - 8 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Comprehensive income of the year - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Total transactions with shareholders - ) Balances as of March 31, 2014 Balances as of January 1, 2015 ) Profit for the year - Cash flow hedge - ) - ) (3 ) ) Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Change in value of available-for-sale financial assets - Exchange difference from net investment in a foreign operation - 1 Comprehensive income of the year - ) Transactions with shareholders: - Transfer to Optionalreserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - ) ) - Additional acquisition of non-controlling - - - ) - - ) ) ) Total transactions with shareholders - - - ) - ) Balances as of March 31, 2015 ) The accompanying notes on pages 8 to 24 are an integral part of the consolidated financial statements. - 5 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CASH FLOWS For the period of three months ended March 31, Note OPERATING ACTIVITIES Profit before income tax Adjustments to profit not affecting cash flows from operating activities: Depreciation 11 Amortization of other assets 11 Impairment of accounts receivable 16 Impairment of other assets Reversal of impairment of inventories 16 ) Other Provisions 14 Share of the profit and loss in associates under the equity method of accounting 10 ) ) Reversal of provisions 14 ) ) Profit on sale of property, plant and equipment ) ) Net variations in assets and liabilities: Decrease in trade accounts receivable ) Increase (decrease) in other accounts receivable ) ) Decrease in other accounts receivable from related parties ) Decrease in inventories ) ) Increase (decrease) in pre-paid expenses and other assets ) ) Increase in trade accounts payable ) ) Increase (decrease) in other accounts payable Increase (decrease) in other accounts payable to related parties Decrease in other provisions ) ) Payments related to Norvial Concession ) ) Payment of income tax ) ) Net cash provided by (applied to) operating activities ) INVESTING ACTIVITIES Sale of property, plant and equipment Dividends received 10 - 99 Payment for purchase of available-for-sale investment - Payment for purchase of investments properties ) ) Payments for intangible purchase ) ) Payments for purchase and contributions on investment in associate and joint ventures ) Direct cash outflow from acquisition of subsidiaries ) Payments for property, plant and equipment purchase ) ) Net cash applied to investing activities ) ) FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Interest payment ) ) Dividends paid to owners of the parent - Dividends paid to non-controlling interest ) ) Cash received from non-controlling shareholders ) Acquisition or sale of interest in a subsidiary of non-controlling shareholders - ) Capital contribution Net cash (applied to) provided by financing activities ) Net increase (net decrease) in cash ) Cash decrease in deconsolidation Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the year NON-CASH TRANSACTIONS: Dividends declared Acquisition of assets through finance leases Change in fair vaue of available-for-sale financial asset The accompanying notes on pages 8 to 24 are an integral part of the consolidated financial statements. - 6 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT MARCH 31, 2(UNAUDITED), AND AT DECEMBER 31, 2014 (AUDITED) 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of March 31, 2015 have been prepared and authorized for issuance by the Chief Financial Officer on on April 28, 2015. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the period ended March 31, 2015 have been prepared in accordance with (IAS 34) “Interim financial reporting”. The condensed interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2014, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2014. 4 FINANCIAL RISK MANAGEMENT 4.1Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2014.There have been no changes since year-end in the risk management department of the Group or in any risk management policies. 4.1.1Market risk – Compared to year end, no new material market risk hedging arrangements have occurred. - 7 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 4.1.2Credit risk – Compared to year end, the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk - Compared with the previous year, there was significant variation in the flow of undiscounted contractual cash due to the issuance of bonds by the subsidiria GyM Ferrovías. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 From 1 to From 2 to Over Year 2 Years 5 years 5 years Total At December 31, 2014 Other financial liabilities (except finance leases) - Finance leases Trade payables - - Payables to related parties - - - Other payables - - Other non-financial liabilities - - - At March 31, 2015 Other financial liabilities (except finance leases) - Finance leases Bonds payable Trade payables - - Payables to related parties - - - Other payables Other non-financial liabilities - - - 4.2 Capital management - The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. As of December 31, 2014 and March 31, 2015, due to the fact that the Company has acquired significant borrowings, the Company’s strategy was to maintain a gearing ratio between 0.03 and 1.00. December 31, March 31, Total borrowing Less: Cash and cash equivalents ) ) Net debt Total equity Total capital Gearing ratio - 8 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 4.3 Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established. - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability, either directly (that is, as prices) or indirectly (that is, derived from prices). - Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The fair value of the investment held in Transportadora de Gas del Perú S.A. (TGP) classified asavailable-for-sale financial asset was based on unobservable inputs in the market; the Group calculated its fair value based on its discounted cash flows as of the financial statement date. The information used to determine the fair value of this investment corresponds to Level 3 (Note 8). Financial assets classified as at fair value through profit or loss corresponds to investments in mutual funds and bonds. Their fair value has been determined with observable information of Level 2. Other financial instruments measured at fair value correspond to the interest rate swaps signed by subsidiary GMP S.A., by which a variable-interest instrument is changed to a fixed interest rate (cash flow hedge). The information used for determining the fair value of these instruments are Level 2 and has been determined based on the present value of discounted future cash flows applied to the interest-rate change projections of Citibank N.A. The carrying amounts of cash and cash equivalents correspond to their fair values. The Company considers that the carrying amount of trade accounts receivable and payable is similar to their fair values. The fair value of financial liabilities, disclosed in Note 12-b), has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Company for similar financial instruments (Level 2). 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Preparation of the condensed interim consolidated financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year endedDecember 31, 2014. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the period. 7 SEGMENT REPORTING - 9 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. - 10 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services Operations Eliminations Consolidated As of December 31, 2014 Assets.- Cash and cash equivalents - Financial asset at fair value through profit or loss - Trade Accounts receivable - 34 - Unbilled work in progress - Accounts receivable from related parties - - ) Other accounts receivable Inventories - - ) Prepaid expenses - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term unbilled work in progress - Long-term trade accounts receivable from related parties - ) - Prepaid expenses - Other long-term accounts receivable - Available-for-sale financial assets - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - 9 Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Trade accounts payable - Accounts payable to related parties ) Current taxes 32 6 - Other accounts payable - - Provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - Provisions - Derivative financial instruments - Deferred income tax liability - - - Total non-current liabilities ) Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest - ) Total liabilities and equity ) - 11 - (All the amounts are expressed in thousand of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Parent Engineering Infrastructure Technical Company and construction Energy Toll roads Mass transit Water treatment Real estate services Operations Eliminations Consolidated As of March 31, 2015 Assets.- Cash and cash equivalents - Financial asset at fair value through profit or loss - Trade Accounts receivable - - - Unbilled work in progress - Accounts receivable from related parties - - ) Other accounts receivable 3 Inventories - - ) Prepaid expenses 80 - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term unbilled work in progress - Long-term trade accounts receivable from related parties - ) - Prepaid expenses - Other long-term accounts receivable - Available-for-sale financial assets - 2 (2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - - ) Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Bonds - Trade accounts payable - Accounts payable to related parties ) Current taxes - Other accounts payable - (1 ) Provisions - Total current liabilities ) Borrowings - - - Long-term bonds - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - - Provisions - Derivative financial instruments - Deferred income tax liability - - Total non-current liabilities ) Total liabilities ) Equity attributable to controlling interest in the Company ) Non-controlling interest - ) Total liabilities and equity ) - 12 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated For the three-month period ended Mar 31, 2014 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) ) ) (4 ) ) ) Profit before interests and taxes ) Financial expenses ) Financial income 16 74 5 27 ) Share of the profit or loss in associates and joint ventures under the equity method of accounting - ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Owners of the Company ) ) Non-controlling interest - ) ) ) Net profit for the period ) ) - 13 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated For the three-month period ended Mar 31, 2015 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) ) - - - ) ) ) Profit before interests and taxes ) ) Financial expenses ) (9 ) Financial income 58 10 15 52 ) Share of the profit or loss in associates and joint ventures under the equity method of accounting - - - ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) ) Profit attributable to: Owners of the Company ) ) ) Non-controlling interest - ) ) ) Net profit for the period ) ) ) - 14 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED No major changes occurred in total assets as compared to the amount stated in the year-end financial statements. There are no differences as compared to the year-end financial statements based on segmentation or measurement of financial performance by segment. 8 AVAILABLE-FOR-SALE FINANCIAL ASSETS This account comprises the investment held by the Company, directly and indirectly, in Transportadora de Gas del Perú S.A. (TGP), a Peruvian entity engaged in providing gas transportation services. In December 2013, the Group acquired from one of the TGP’s shareholders, Pluspetrol Resources Corporation (hereinafter Pluspetrol), an additional 1.04% interest in TGP paying a consideration of US$20 million (equivalent to S/.56.1 million) obtaining a total interest of 1.64% at December 31, 2013. Together with the acquisition of the 1.04% interest, the Company acquired from Pluspetrol on behalf of the Canada Pension Plan Investment Board (CPPIB) an additional indirect interest of 11.34% in TGP. The investment for US$217 million was funded entirely by CPPIB. The risk and rewards of the entire investment are assumed by CPPIB. Given the features of the transaction, it has been treated as an off-balance-sheet transaction because, in substance, the Company is acting as an agent to CPPIB. Therefore, the Company did not recognized either the investment in TGP nor any obligation to CPPIB. This acquisition is part of an investment agreement entered into with CPPIB, whereby both parties commit themselves to initiate and develop projects in the oil and gas industry. On December 27, 2013 the Company announced its intention to transfer the previously acquired interest of 11.34% in TGP to CPPIB (10.43%) and to Corporación Financiera de Inversiones – CFI (0.91%), if none of the existing TGP shareholders exercise their first option of share acquisition rights. On February 27, 2014, the Company transferred the shares to the above indicated entities, retaining in TGP an interest equivalent to 1.64%, for this transaction the Group obtained a commission fee of S/.7.5 million which is included in ‘other income and expenses’. At December 31, 2014, the fair value of the Group´s interest in TGP equals S/.93.14 million the base on the discounted cash flow method. The information used in the calculation is as follows: -Discounted cash flows from operating activities of TGP net of cash flows from investment activities (CAPEX). -Cash flows were estimated for a 30 year term. -The discount rate used is 8% corresponding to the Company’s WACC. -The interest of the Company in TGP is 1.64% as of December 31, 2014 The fluctuation in the fair value of this investment in 2014 amounts to S/.3.56 million, net of its income tax effect amounting toS/.1.25 million, plus the adjustment for changes in rate of income tax amounting to S/.1.09 million, which has been recognized in the statement of other comprehensive income. At March 31, 2015, no major changes, except for adjustment of exchange difference for S/.3.53 million, net of the effect on income tax up to S/.0.99 million, which has been recognized in the statement of other comprehensive income. 9 TRANSACTIONS WITH RELATED PARTIES a)Transactions with related parties - Major transactions between the Company and its related parties are summarized as follows: - 15 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED From the period ended March 31, Revenue from sale of goods and services: - Associates - - Joint operations Inter-company services were agreed upon under market terms as if they had been agreed to with third parties. b)Balances of transactions with related parties - 16 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED At December31, At March 31, Receivable Payable Receivable Payable Consorcio GyM Conciviles - - Consorcio Peruano de Conservación - - Consorcio Tren Electrico - - Consorcio Terminales - - Consorcio Rio Urubamba Consorcio Sistemas SEC - - - Consorcio La Gloria Consorcio Constructor Alto Cayma - - Consorcio JV Panamá - - Consorcio Lima - - Consorcio Norte Pachacutec Consorcio Huacho Pativilca - Consorcio Rios Pallca Consorcio Constructor Chavimochic - Consorcio Alto Cayma Consorcio Construcciones y Montajes - Consorcio Vial Quinua 0 - Bechtel Vial y Vives Servicios Complementarios Ltd 96 - Consorcio Atocongo - 82 Consorcio brocal pasco - Consorcio Ingenieria y Construcción Bechtel - 62 Consorcio Rio Mantaro - - Consorcio Vial Ipacal - Consorcio Vial Sullana - Consorcio Vial Sur - Consorcio EIM ISA - - Ingeniería y Construcción Sigdo Koppers-Vial - Consorcio Lima Actividades Comerciales - - Terminales del Perú - - - Consorcio Constructor Alto Cayma - - - CONSTRUCTORA INCOLUR-DSD LIMITADA - - - Other minor Other related parties: Ferrovias Argentina - - Besco - 17 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Accounts receivable and payable are of current maturity and have no specific guarantees. Accounts receivable from related parties mainly arise from sales transactions for goods and services with a maturity period of 60 days. These balances are non-interest-bearing because they have short-term maturities and do not require a provision for impairment. Accounts payable to related parties mainly arise from transactions to provide services of engineering, construction, maintenance and others and have a maturity period of 60 days. Such accounts are not interest bearing because they are short-term. 10 INVESTMENTS IN ASSOCIATES AND JOINT VENTURES As of March 31, 2015, associates in which the Group has significant influence are substantially the same as those existing as of December 31, 2014. The movement of our investments in associates for the period ended March 31, 2014 and March 31, 2015 is as follows: Beginning balance Acquisition and/or contributions received - Share of the profit and loss in associates under the equity method of accounting Dividends received - ) Other ) Ending balances For the operation of the concession the Company, Constructora Norberto Odebrecht S.A. and Odebrecht Partipacoes e Investimentos S.A. have formed Concesionaria Chavimochic S.A.C. in wich the Company has 26.5% interest. As of March 14, 2014 the Company has issued S/.13.3 million equity. 11PROPERTY, PLANT AND EQUIPMENT AND INTANGIBLE ASSETS For the period ended March 31,2014 and 2015, the movement in property, plant and equipment and intangible assets accounts was as follows: - 18 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Property, plant and equipment Intangible assets At January 1, 2014 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation,amortization ) ) Net cost at March 31, 2014 At January 1, 2015 Additions Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation,amortization ) ) Net cost at March 31, 2015 As of March 31, 2014 and 2015, additions to property, plant and equipment comprise of acquisition of plant and equipment intended for the Group’s operations. As of March 31, 2014, the amounts registered in Property, plant and equipment and intangible assets were obtained through the acquisition of Coasin Instalaciones Limitada (Note 19.a), direct control acquired by CAM Chile S.A. As of March 31, 2015, the amounts registered in Intangible assets comprise of investements in buildingthe second Ancón-Huacho-Pativilca road section of the Panamericana Norte highway ( concession under intangible model ). Goodwill - Management reviews the results of its business operations based on the type of economic activity carried out. The economic activities that have given rise to goodwill for the Group were engineering and construction, electro-mechanical works, mining services, IT services and telecommunications services. Goodwill by cash-generating units is broken down as follows: At December At March 31, 2014 31, 2015 Construction - Engineering Construction - Mining services Construction - Electromechanical IT services Telecommunications Services As a result of the impairment testing on goodwill performed by Management on an annual basis the recoverable amount of the related cash-generating unit (CGU) is determined based on its value in use. - 19 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Value in use is determined based on the future cash flows expected to be generated by the assessed CGU. As a result of these assessments no provisions for impairment were required. As of March 31, 2015 same criteria were applied as those in test impairment at December 31, 2014. 12 BORROWINGS This item comprises: Total Current Non-current At At At At At At December March December March December March 31, 2014 31, 2015 31, 2014 31, 2015 31, 2014 31, 2015 Bank loans Leases Bank loans - As of March 31, 2015 and December 31, 2014, this item comprises bank loans in local and foreign currencies for working capital purposes. These obligations bear interest at fixed rates which fluctuated between 1% and 9% in 2014 and 2015. On January 15, 2014 the subsidiary Norvial S.A. signed a short term bridge loan with Banco de Crédito del Perú – BCP for an amount of up to S/. 120 million and US$12 million. On such date, under the aforementioned facility S/.50 million were disbursed at an interest rate of 6.32%, and during 2014 an accumulated of S/.85 million have been disbursed. This loan will be canceled with a bond issuance to placed in the local capital markets that will finance the construction of the second stage of this road. In June 2014, the subsidiary GyM Ferrovías signed a short term loan with BBVA Continental of S/.200 million at an interest rate of 5.75%, due on December 2014. In December 2014, the short term loan with BBVA Continental was refinanced through a short term loan provided by BCP, due in February2015. In August 2014, another short term loan with Banco de Crédito del Perú-BCP of S/.200 million at an interest rate of 5.90%, due on January 2015. These loans were canceled with an international bond issuance under the Regulation S, placed in February 2015. As of Mach 31, 2015, the Company maintained unused credit limits for S/. 2,921 million, which expire within one year (S/.2,459 million as of December 31, 2014). b)Fair value of borrowings - The carrying amount and fair value of borrowings are broken down as follows: Carrying amounts Fair value At December At March At December At March 31, 2014 31, 2015 31, 2014 31, 2015 Other loans The fair value is based on cash flows discounted using a rate based on the borrowing rate of 3.3% and 8.6% (4.4% and 8.0% in 2014). It should be noted that the interest rate used are those applicable and negotiated by each Company. - 20 - 13 BONDS (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED On February 10th, 2015, the subsidiary GyM Ferrovías completed an international corporate bonds issuance under the Regulation S. The bonds were issued in Soles VAC (adjusted by the “Valor de Actualización Constante”) for an amount of S/. 629 million. The bonds are due on November 25th, 2039 (a tenor of 24.8 years), and interest rate of 4.75% (plus the VAC adjustment), a local rating of AA+ provided by Apoyo & Asociados Internacionales Clasificadora de Riesgo, and are secured by Mortgage on the Concession, Lien on GyM Ferrovías shares, Assignment of Collection Rights on the Administration Trust, a Cash Flow Trust and Reserve Accounts for Debt Service, Operation and Maintenance and Ongoing Capex. The bonds were assigned to Insurance Companies, Peruvian Pension Funds and Government Funds. The proceeds from the issuance were used to amortize a short term loan provided by Banco de Crédito del Perú-BCP for S/.400 million, funding of the reserve accounts, payment of the issuance expenses, and finally the partial repayment of a subordinated loan provided by Graña y Montero S.A.A. to GyM Ferrovías. 14 PROVISIONS This item is broken down based on the expectation of liquidation as follows: At December At March 31, 2014 31, 2015 Current portion Non-current portion The movement of this item for the period ended March 31, 2014 and 2015 is as follows: Contingent Provisions for the Provision Provision Legal liabilities from for the acquisition for well for periodic Claims acquisitions of CAM closure maintenance Total At January 1, 2014 Additions - - - Additions from business combinations - Reversals - ) ) - ) Payments - - - ) ) ) At March 31, 2014 At January 1, 2015 - Additions - 330 Reversals - - ) - - ) Payments ) - - (4 ) - ) At March 31, 2015 - ) Reversals for the period ended March 31, 2015 mainly consists of write-offs of provisions recognized in conjunction with the purchase price allocation related to acquisition of CAM Chile in S/.1.9 million. (S/.2.4 million as of March 31, 2014). 15 CAPITAL As of December 31, 2014 and March 31, 2015, the authorized, subscribed and paid-in capital, according to the Company’s bylaws as amended, is represented by 660,053,790 common shares at S/.1.00 par value each. As of December 31, 2014, the amount of 253,635,480 common shares is representing en ADSs (equivalents at 50,727,096 ADS’s therefore, at 5 shares per ADS). As of March 31, 2015, the amount of252,814,960common shares is representing en ADSs (equivalents at 50,562,992 ADS’s therefore, at 5 shares per ADS). 16 EXPENSES BY NATURE For the period ended March 31, 2014 and 2015, this item comprises: - 21 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Cost of Adminis- services trative- and goods expenses Purchase of goods - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Variation of inventories - Purchase of goods 222,869 - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Impairment - Reversal of impairment ) - Variation of inventories ) - 17 INCOME TAX These condensed interim consolidated financial statements for the period ended March 31, 2015, income tax expense is recognised based on management’s estimate of the weighted average annual income tax rate expected for the full financial year. The estimated average annual tax rate used for the year to December 31,2015 is 33.48% (32.36% for the three-month period ended March 31, 2014). The variation of the effective rate as compared to the previous year is due to the effect of the permanent differences in the income tax calculation. 18 CONTINGENCIES, COMMITTMENTS AND GUARANTEES As of March 31, 2015, contingencies held by the Group are substantially the same as those existing as of December 31, 2014. In addition the Group had guarantee commitments with different financial institutions securing transactions in the amount of US$ 38 million and S/. 155 million. 19 DIVIDENDS For the three months ended March 31, 2015 , the Group has paid dividends to its non-controlling subsidiaries participate by S /. 2 million ( S / . 36 million for the same period in 2014) . - 22 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Dividends from the year ended December 31, 2014, of S/.0.159 per share totaling S/. 104,910,523 were approved at the General Shareholders’ meeting held on March 27, 2015, and was paid on April 2014. 20 BUSINESS COMBINATIONS a) Acquisition of Coasin Instalaciones Limitada. In March 2014, through the subsidiarie CAM Chile S.A., the Group acquired control of Coasin Instalaciones Limitada with the purchase of 100.00% of its equity shares. Coasin is an entity domiciled in Chile, whose main economic activity is the provision of maintenance and installation services and telecommunications equipment This acquisition is part of the Group’s plan to increase its presence in markets that present high growth potential as in Chile, and in attractive industries, such as public services. During the period of twelve months after the acquisition date the Group reassessed the purchase price allocation from the acquisition of Coasin Instalaciones Limitada which was made in March 2014 and reallocated the amount of S/.0.67 million from goodwill (net of tax impact of S/.0.19 million to trade accounts receivable in the amounts of S/.0.86 million. This effect corresponds to the measurement period adjustment of the preliminary fair value assigned to the assets and liabilities acquired. The Price paid by CAM Chile S.A. for the acquisition of Coasin amounted to US$2.1 million (equivalent to S/.6.4 million) and resulted in the recognition of goodwill for S/.6.4 million at the acquisition date, which is detailed as follows: Previous reported Revised S/.000 US$000 US$000 S/.000 Cash and cash equivalents 3 1 3 1 Trade accounts receivable Inventories 92 92 Prepaid expenses 33 11 33 11 Property, plant and equipment Intangibles Deferred income tax ) ) 16 4 Trade accounts payable ) Contingent liabilities ) ) ( 2,658 ) ) Fair value of net assets ( 23
